Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al (PG Pub 2001/0025529 A1), Ogino et al (PG Pub 2009/0194827 A1), and Katsuda et al (PG Pub 2001/0042298 A1).
Regarding claim 1, Murata teaches a method of manufacturing semiconductor elements (acceleration sensor, paragraph [0044]) comprising: forming an electrically resistive path (12 and 21, figs. 8 and 9) including at least two metallic pads (31b, 32b, 33a, 33b, 25a) for electrical connection; fabricating an electrically resistive element by patterning a device layer (12) of a SOI wafer (10, paragraph [0045]); and etching the device layer (paragraph [0046]); wherein said metallic pads are generated on top of said electrically resistive element by photo-lithographically patterning (paragraph [0044]) the pads via metal deposition and metal etching (Al, paragraphs [0005][0096]); and said semiconductor elements are located on top of a BOX of the SOI wafer (SOI 10, fig. 9); and freeing the electrically resistive element (21, fig. 9) including the at least two metallic pads from the substrate both electrically (separated by oxide 13) and physically (by the space between the two portions of substrate 11, fig. 9) by etching the BOX, wherein said semiconductor elements are physically attached at least at one ending to a frame or frame extensions (the two portions of substrate 11, fig. 9).  
Murata does not teach the acceleration sensor to be a strain gauge.
In the same field of endeavor, Katsuda teaches an acceleration sensor to be a
strain gauge for the benefit of detecting acceleration (paragraph [0013]).
Thus, it would have been obvious to the skilled in the art before the effective filing
date of the invention to make the acceleration sensor a strain gauge, for the benefit of
detecting acceleration.
It would also have been obvious to the skilled in the art before the effective filing
date of the invention to make the single strain gauge plural strain gauges for the known
benefit of achieving mass production.
Murata does not teach the electrically resistive element to be formed by photo-lithographically patterning.
In the same field of endeavor, Ogino teaches the electrically resistive element (element portion, paragraph [0006]) to be formed by photo-lithographically patterning (paragraph [0006]), for the known benefit of providing a pattern to be formed on the electrically resistive element.
Thus, it would have been obvious to the skilled in the art before the effective filing
date of the invention to make the electrically resistive element by photo-lithographically patterning, for the known benefit of providing a pattern to be formed on the electrically resistive element.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because of the new ground of rejection.  See rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899